Exhibit 10.1

EXECUTION VERSION


COMMITMENT INCREASE AGREEMENT



March 23, 2016


Goldman Sachs Bank USA, as Administrative Agent
(the “Administrative Agent”) for the Lenders party to the
Credit Agreement referred to below


6011 Connection Drive
Irving, Texas 75039


Ladies and Gentlemen:


We refer to the $95,000,000 Senior Secured Revolving Credit Agreement dated as
of June 4, 2014 (as amended, modified or supplemented from time to time and
giving effect to prior Commitment increases to date, the “Credit Agreement”; the
terms defined therein being used herein as therein defined) among New Mountain
Finance Corporation (the “Borrower”), the Lenders party thereto, Goldman Sachs
Bank USA, as Administrative Agent for said Lenders and as Syndication Agent. You
have advised us that the Borrower has requested in a letter dated March 18, 2016
(the “Increase Request”) from the Borrower to the Administrative Agent that the
aggregate amount of the Multicurrency Commitments be increased by a total amount
equal to $15,000,000 (the “Commitment Increase”), for a total facility size of
$110,000,000, on the terms and subject to the conditions set forth herein.


A. Commitment Increase. Pursuant to Section 2.08(e) of the Credit Agreement, the
Increasing Lender set forth on Schedule I hereto under the heading “Increasing
Lender” hereby agrees to increase its existing Multicurrency Commitment by the
amount set forth opposite the name of the Increasing Lender in Schedule I
hereto, such additional Multicurrency Commitment to be effective as of March 23,
2016 (the “Commitment Increase Date”); provided that the Administrative Agent
shall have received a duly executed officer’s certificate from the Borrower,
dated the Commitment Increase Date, in substantially the form of Exhibit I
hereto and the Increasing Lender shall have received its upfront fee set forth
on Schedule I.


B. Confirmation of Increasing Lender. The Increasing Lender agrees that from and
after the Commitment Increase Date, its additional commitment set forth opposite
the Increasing Lender’s name in Schedule I hereto shall be included in its
Commitment and be governed for all purposes by the Credit Agreement and the
other Loan Documents.



[Signature pages follow]


Very truly yours,


INCREASING LENDER




GOLDMAN SACHS BANK USA





By: /s/ Ryan Durkin_____________________
Name: Ryan Durkin
Title: Authorized Signatory


Accepted and agreed:


NEW MOUNTAIN FINANCE CORPORATION






By:_/s/ John R. Kline_____________________________
Name: John R. Kline
Title: Executive Vice President and
         Chief Operating Officer




Acknowledged:

GOLDMAN SACHS BANK USA,
as Administrative Agent and Issuing Bank






By:_/s/ Douglas Tansey____________________________
Name: Douglas Tansey
Title: Authorized Signatory


SCHEDULE I


Increasing Lender
Commitment
Upfront Fee
Goldman Sachs Bank USA
$15,000,000 (Multicurrency)
$37,500







EXHIBIT I


FORM OF OFFICER’S CERTIFICATE


March 23, 2016




Goldman Sachs Bank USA, as Administrative Agent
(the “Administrative Agent”) for the Lenders party to the
Credit Agreement referred to below


6011 Connection Drive
Irving, Texas 75039


Ladies and Gentlemen:


On behalf of New Mountain Finance Corporation (the “Borrower”), I, John R.
Kline, Executive Vice President and Chief Operating Officer of the Borrower,
refer to the $95,000,000 Senior Secured Revolving Credit Agreement dated as of
June 4, 2014 (as amended, modified or supplemented from time to time and giving
effect to prior Commitment increases to date, the “Credit Agreement”; the terms
defined therein being used herein as therein defined) among the Borrower, the
Lenders party thereto, Goldman Sachs Bank USA, as Administrative Agent for said
Lenders and as Syndication Agent. I also refer to the letter dated March 18,
2016 (the “Increase Request”) from the Borrower to the Administrative Agent,
requesting that the aggregate amount of the Multicurrency Commitments be
increased by a total amount equal to $15,000,000, for a total facility size of
$110,000,000, on the Commitment Increase Date (as defined in the Increase
Request).


With respect to the Increase Request, I hereby certify in my capacity as an
authorized officer of the Borrower that each of the conditions to the related
Commitment Increase set forth in Sections 2.08(e)(i)(D) and (E) of the Credit
Agreement have been satisfied as of the date hereof.


Very truly yours,





___________________________
Name: John R. Kline
Title: Executive Vice President and
    Chief Operating Officer



